Title: From Thomas Jefferson to Nathanael Greene, 18 February 1781
From: Jefferson, Thomas
To: Greene, Nathanael



Sir
Richmond Febry. 18. 1781.

I have this moment received your favor of the 15th. from Boyd’s ferry. I had heard yesterday of the approach of the Ld. Cornwallis, gave orders in consequence for embodying so many of the militia between this place and that as could be armed and of this gave you information in a letter of yesterday’s date. I hoped at the same time that the militia would not await my orders, and by the letters I receive I trust they have not. I sincerely wish you may be able to find it practicable to avoid a general action till you can be sufficiently reinforced with militia which I am sure you will be as far as arms can be found. I have no doubt you know and avail yourself of the Continental arms which passed on not long since, and of those lodged by Genl. Stevens at Pittsylvania Court house. The moment I hear Cornwallis has crossed the Dan I shall order every man to be embodied on this side river within a reasonable distance who can be armed. I shall attend as far as shall depend on me to what you recommend as to officering the militia and mounting the cavalry. As to yourself I would advise that you make no scruples about property so far as it is wanting for the public; only give orders that the owners be furnished with proper documents that they may be reimbursed.
I am with much esteem Sir Your most obedt. servt,

Th: Jefferson


P.S. Take horses to mount your cavalry, and I will undertake to have it justified.

